Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant' s amendment and response filed 9/16/22 has been entered and made record. This application contains 9 pending claims.
Claims 1, 3, and 4 have been amended.
Claims 2, 6, and 12-21 have been cancelled.

Response to Arguments
Applicant's arguments filed 9/16/2022 regarding claim rejections under 35 U.S.C. 101 in claims 1, 3-5, and 7-11 have been fully considered but they are not persuasive. 
The applicant mentions on page 5 of the remark filed that “claim 21 covers methods for identifying a plurality of potential lead compounds that include, among other steps, "obtaining a synthesized set of at least some of the potential leads of the predicted active set to establish a first of potential lead compounds; and determining, empirically, an activity of each of the first set of synthesized potential lead compounds”.”
However, claim 21 is cancelled, and if the argument should be related to claim 1, the Office respectfully disagrees and submits that the claim does not integrate an abstract idea into a practical application. Practical application is demonstrated by meaningful additional elements. The step of “determining, empirically, an activity of each of the first set of synthesized potential lead compounds” is a mental process, therefore, they are considered to be an abstract idea, as shown in the rejection. The additional element “obtaining a synthesized set of at least some of the potential leads of the predicted active set to establish a first of potential lead compounds” is not qualified for a meaningful limitation because it is recited in generality therefore, only adds an insignificant extra-solution activity to the judicial exception. Therefore, the claim does not contain meaningful additional elements that are indicative of integration of an abstract idea into a practical application. 
Claims 3-5 and 7-11 depend from claim 1, therefore, they are not patent eligible.
Hence, the Office submits that the rejections of Claims 1, 3-5, and 7-11 are proper.

Applicant' s arguments regarding claims rejections under 35 U.S.C. 103 in claims 1, 3-5, and 7-11 have been fully considered and are persuasive. Claim 1 has been amended, and also include features from claims 2 and 6, and overcome the 103. Therefore, the 103 claims rejections in claims 1, 3-5, and 7-11 have been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, and 7-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, the claim recites “A method of identifying a plurality of potential lead compounds, the method comprising the steps of: analyzing, using a computer system, an initial lead compound known to bind to a biomolecular target, the analyzing comprising partitioning, by providing a database of known reactions, the initial lead compound into atoms defining a partitioned lead compound comprising a lead compound core and atoms defining a lead compound non-core, wherein the initial lead compound is partitioned using a computational retrosynthetic analysis of the initial lead compound; identifying, using the computer system, a plurality of alternative cores to replace the lead compound core in the initial lead compound, thereby generating a plurality of potential lead compounds each having a respective one of the plurality of alternative cores; calculating, using the computer system, a difference in binding free energy between the partitioned lead compound and each potential lead compound; predicting, using the computer system, whether each potential lead compound will bind to the biomolecular target and identifying a predicted active set of potential lead compounds based on the prediction, obtaining a synthesized set of at least some of the potential leads of the predicted active set to establish a first of potential lead compounds; and determining, empirically, an activity of each of the first set of synthesized potential lead compounds”.
Under the Step 1 of the eligibility analysis, we determine whether the claim is to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and  mental processes (concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions). 	
In claim 1, the steps of “identifying, using the computer system, a plurality of alternative cores to replace the lead compound core in the initial lead compound, thereby generating a plurality of potential lead compounds each having a respective one of the plurality of alternative cores”; “identifying a predicted active set of potential lead compounds based on the prediction”, and “determining, empirically, an activity of each of the first set of synthesized potential lead compounds” are mental processes, therefore, they are considered to be an abstract idea. The steps of “wherein the initial lead compound is partitioned using a computational retrosynthetic analysis of the initial lead compound”; “calculating, using the computer system, a difference in binding free energy between the partitioned lead compound and each potential lead compound”; and “predicting, using the computer system, whether each potential lead compound will bind to the biomolecular target” are mathematical concepts, therefore, they are considered to be an abstract idea (see for example: [0003], [0004], [0005], as published, hereinafter). 

Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The claim comprises the following additional elements:
In Claim 1: analyzing, using a computer system, an initial lead compound known to bind to a biomolecular target, the analyzing comprising partitioning the initial lead compound into atoms defining a lead compound core and atoms defining a lead compound non-core, and obtaining a synthesized set of at least some of the potential leads of the predicted active set to establish a first of potential lead compounds.
The preamble in Claim 1, “A method of identifying a plurality of potential lead compounds” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional element “analyzing, using a computer system, an initial lead compound known to bind to a biomolecular target, the analyzing comprising partitioning the initial lead compound into atoms defining a lead compound core and atoms defining a lead compound non-core” is recited in generality and not qualified for a meaningful limitation, therefore, only adds an insignificant extra-solution activity to the judicial exception. In addition, a generic computer is generally recited and therefore, not qualified as a particular machine. The additional element “obtaining a synthesized set of at least some of the potential leads of the predicted active set to establish a first of potential lead compounds” is not qualified for a meaningful limitation because it is recited in generality therefore, only adds an insignificant extra-solution activity to the judicial exception.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claim is directed to a judicial exception and require further analysis under the Step 2B.
However, the above claim, does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis).
For example, analyzing an initial lead compound known to bind to a biomolecular target, the analyzing comprising partitioning, by providing a database of known reactions, the initial lead compound into atoms defining a partitioned lead compound comprising a lead compound core and atoms defining a lead compound non-core is disclosed by “Shenkin US 20090287465”, Abstract, [0002], [0016], [0017], [0083], [0084], Claim 1; and “Tseng US 20130226549”, [0003].
For example, obtaining a synthesized set of at least some of the potential leads of the predicted active set to establish a first of potential lead compounds is disclosed by
 “Dewitte WO 2000039751”, Page 49, [03] to Page 50, [01]; Page 58, section e; Table 5;
“Buscher US 20050164167”, [0006], [0009], [0052], [0059], [0123], [0207], [0209].
The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 3-5, and 7-11 provide additional features/steps which are part of an expanded element, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claim.
The dependent claims are, therefore, also ineligible.

	Applicant' s arguments regarding claims rejections under 35 U.S.C. 103 in claims 1, 3-5, and 7-11 have been fully considered and are persuasive. Claim 1 has been amended, and also included features from dependent claims 2 and 6. The amended claim overcome the 103 rejections. Therefore, the 103 claims rejections in claims 1, 3-5, and 7-11 have been withdrawn.


Conclusion
Claims 1, 3-5, and 7-11 do not have prior arts rejections but they are rejected under 35 U.S.C. 101.
The most pertinent prior arts are “Shenkin US 20090287465”, “Dewitte WO 2000039751”, “Buscher US 20050164167”, “Carroll US 6900228”, “Timmerman EP 1452868”, and “Abel US 20150178442”. 
As to claim 1, the combination of Shenkin, Dewitte, Buscher, Carroll, Timmerman, and Abel teaches all the claim limitations except “analyzing, using a computer system, an initial lead compound known to bind to a biomolecular target, the analyzing comprising partitioning, by providing a database of known reactions, the initial lead compound into atoms defining a partitioned lead compound comprising a lead compound core and atoms defining a lead compound non-core, wherein the initial lead compound is partitioned using a computational retrosynthetic analysis of the initial lead compound”, “calculating, using the computer system, a difference in binding free energy between the partitioned lead compound and each potential lead compound”, “obtaining a synthesized set of at least some of the potential leads of the predicted active set to establish a first of potential lead compounds”; and “determining, empirically, an activity of each of the first set of synthesized potential lead compounds”.  The amended claim has unique limitations and differentiates itself from the prior arts. The invention provides methods that are used for identifying potential lead compounds; and pharmaceutical drug discovery. The techniques and tools describe how computational methods, sometimes combined with chemical synthesis and empirical testing in the wet lab, can use core hopping and free energy calculations to accurately predict an active set of potential lead compounds with high binding affinities to a biomolecular target. The ability to predict a complete set of active potential lead compounds based on the disclosed techniques and tools is an unexpected result; the accuracy and usefulness of conventional computational predictions related to drug design and biomolecular binding events may be questionable. The method uses retrosynthetic analysis to identify a core by allowing one to partition a molecule into fragments that are amenable to chemical reactions. A database of known reactions can be used to identify fragments that may be removed from the initial lead compound by computationally cleaving bonds in a synthetically-aware fashion. Next, the covalent bond of the halide fragment allows the halide fragment to be divided into two fragments (morpholine fragment and core fragment) that can serve as reactants in an amide coupling reaction yielding the halide fragment as a reaction product. When the core identification module can no longer find any bonds that may be computationally cleaved in a synthetically aware manner (i.e., no more reactions in the database of known reactions are applicable), the core identification module ends the retrosynthetic analysis process and identifies the most internal fragment as the core (i.e., the fragment connected to the highest number of other fragments). Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Shenkin, Dewitte, Buscher, Carroll, Timmerman, and Abel to arrive at the claimed invention. The advantages and distinguishable features can be seen on Abstract, [0002], [0004], [0005], [0022], [0023], [0025], and [027] in the published specification.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863